Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/02/2021 has been entered.

Response to Amendment
Applicant’s submission of response was received on 04/02/2021.  Presently claims 1-5, 7-8, 11 and 14-19 are pending. Claims 6, 9-10 and 12-13 are withdrawn. Claim 20 has been cancelled.

Response to Arguments

Rejections based on Claim Rejections -35 U.S.C. 112(b) have been withdrawn based upon Applicant’s amendments.
Applicant's arguments filed 04/02/2021 with respect Claim Rejections - 35 USC § 102 has been fully considered but they are not persuasive.

Applicant argued that the prior art of Moroney (US4827753A) does not disclose the amended claim 1.

In response to this argument, the prior art of Moroney clearly disclose a control means to numerically control the apparatus during the processing parts; the control means is controlling the carriages (22) and (23) of forming device in order to be moved at any direction as desired (col.1 lines 47-51, col.9 lines 27-40 and claim 1); and 
The fig.14 of the prior art of Moroney is the pre-performing position, in this position the carriages (22) and (23) are adjacent side by side (col.9 line 41-col.10 line 10);
Therefore, the apparatus of Moroney is capable and structured perform the function steps for the formation a helical screw flight from a blank having an outer peripheral edge, a central hole having an inner peripheral edge, and a split extending from the outer peripheral edge to the inner peripheral edge of the blank so as to provide for opposed side edge sections.
Since a claim is only limited by positively recited elements. Thus, "inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). (Please, see MPEP 2115).

Accordingly, this argument is not persuasive.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-8, 11, 14-16 and 19 are rejected under 35 U.S.C. 102 (a)(1)  as being  anticipated by  Moroney (US4827753A).

Regarding claim 1, Moroney disclose an apparatus, comprising: 


drive (fig.1: (27)) (col.2 line 52-col.3 line 36); 
first and second support heads (fig.1: carriages (22) and (23)) that are configured to hold the blank at the opposite side edge sections, 
wherein the first and second support heads are movable relative to one another in an axial direction of a main axis ((The carriage (fig.1: (22)) is controlled by independent left drive (27) to control the operation of the carriage (22) in the axial direction, the carriage (fig.1: (23)) is controlled by independent right drive (27) to control 
wherein when in the pre-forming position the support heads are disposed adjacent each other so as to be at least partially side by side while holding the blank (fig.14: the pre-performing position, the carriages (22) and (23) are adjacent side by side), 
wherein when the drive is actuated the first and second support heads move relative to one another and axially away from each other in the axial direction of the main axis from the pre-forming position (fig.14) towards the formed position during formation of the helical screw flight (fig.15-fig.16: see the arrows of the axial movement along the main axis) (col.10 lines 8-10: any desired combination of movements can be achieved during the extrusion process);

wherein the first and second support heads fig.1: (22) and (23)) (col.2 line 52-col.3 line 36) are further configured so as to be able to provide for a plurality of position adjustments including a lateral position adjustment ((The carriage (fig.1: (22)) is controlled by independent left drive (27) to control the operation of the carriage (22) in the axial direction, the carriage (fig.1: (23)) is controlled by independent right drive (27) to control the operation of the carriage (23) in the axial direction) whereby the first and second support heads can be displaced or moved laterally with respect to the main axis in a direction of respective lateral axes during formation of the helical screw flight while the first and second support heads move relative to one another in the direction of the 

and a rotational position adjustment fig.8: the rotary actuator (70) for rotating the (22) and (23))  wherein at least one of the first and second support heads can be rotated about a rotation axis which extends in a direction parallel to or coaxial with the main axis (see fig.s19-20) while the first and second support heads move relative to one another in the direction of the main axis from the pre-forming position towards the formed position during formation of the helical screw flight from the blank (The operation of left hand carriage (22) and right hand carriage (23) is the same (col.3 lines 5-17); each carriage (fig.16: (22) and (23)) having a tension cylinder (fig.16: (28)); the tension cylinder (fig.16: (28)) is configured to pull on the processing part from opposite sides during the formation (col.9 last 3 lines and fig.16: see the left and right arrows that indicate the lateral movement with respect to the main axis; col.10 lines 8-10: any desired combination of movements can be achieved during the extrusion process; col.10: 34-36: figs.19-20. Figs19-20 illustrated the movement of the carriages (22) and (23)); and 

a control system that controls relative movement of the support heads away from one another in the direction of the main axis from the pre-forming position during formation of the helical flight so as to move the side edge sections of the blank away from each other (col.1 lines 47-51, col.9 lines 27-40 and claim 1)

Regarding the limitation “a flight forming apparatus for the formation of a helical screw flight from a blank having an outer peripheral edge, a central hole having an inner peripheral edge, and a split extending from the outer peripheral edge to the inner peripheral edge of the blank so as to provide for opposed side edge sections”, this limitation does not limit the apparatus claim.
The apparatus of Moroney is capable and structured perform the function steps for the formation a helical screw flight from a blank having an outer peripheral edge, a central hole having an inner peripheral edge, and a split extending from the outer peripheral edge to the inner peripheral edge of the blank so as to provide for opposed side edge sections;
The claim is drawn only to an apparatus;
Since a claim is only limited by positively recited elements. Thus, "inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). (Please, see MPEP 2115).

Regarding claim 2, Moroney disclose the first support head is operatively connected to the drive so as to be movable in the direction of the main axis in response to actuation of the drive and the second support head is operatively mounted so that axial movement in the direction of the main axis is inhibited.
 (The carriage (fig.1: (22)) is controlled by independent left drive (27) to control the operation of the carriage (22) in the axial direction, the carriage (fig.1: (23)) is 

Regarding claim 3, Moroney disclose the drive comprises a linear actuator (fig.1: the drive (27) for axial movement on the cartridge way (25)).  

Regarding claim 4, Moroney disclose the first support head comprises a main body mounted (the main body of the carriage (22)) so as to be movable in a direction of its associated lateral axis ((The carriage (fig.1: (22)) is controlled by independent left drive (27) to control the operation of the carriage (22) in the axial direction, the carriage (fig.1: (23)) is controlled by independent right drive (27) to control the operation of the carriage (23) in the axial direction).  

Regarding claim 5, Moroney disclose the first support (fig.1: (22)) head comprises a holder (figs.1 and 7-8: (31)) operatively mounted to the main body so as to be movable in a direction of its associated lateral axis (figs.1 and 3-4: the actuator (29) for adjusting the vertical position of the carriages (22) and (23)) (col.2 line 52-col.3 line 36).

Regarding claim 7, Moroney disclose the second support head (fig.1: (23)) comprises a main body mounted so as to be movable in the direction of the lateral axis ((The carriage (fig.1: (22)) is controlled by independent left drive (27) to control the operation of the carriage (22) in the axial direction, the carriage (fig.1: (23)) is controlled 

Regarding claim 8, Moroney disclose the second support head (fig.1: (23)) comprises a holder (figs.1 and 7-8: (23)) operatively mounted to the main body so as to be movable in a direction of the lateral axis (((The carriage (fig.1: (22)) is controlled by independent left drive (27) to control the operation of the carriage (22) in the axial direction, the carriage (fig.1: (23)) is controlled by independent right drive (27) to control the operation of the carriage (23) in the axial direction).

Regarding claim 11, Moroney disclose a main structure (fig.1: (11)), the drive (fig.1; (27)) and first and second support members (fig.1: (22) and (23)) being operatively mounted to the main structure.

Regarding claim 14, Moroney disclose the lateral movement of the first and second support heads in the direction of the lateral axes is driven movement effected by a drive ((The carriage (fig.1: (22)) is controlled by independent left drive (27) to control the operation of the carriage (22) in the axial direction, the carriage (fig.1: (23)) is controlled by independent right drive (27) to control the operation of the carriage (23) in the axial direction).

Regarding claim 15, Moroney disclose the rotation of one of the support heads about the rotation axis is driven movement effect by a drive (fig.8: the rotary actuator (70) for rotating the (22) and (23)) (col.4 lines 59-67).

 
Regarding claim 16, Moroney disclose each driven movement is effected by a separate or different drive (figs.1 and 3-4: the left actuator (29) for adjusting the vertical position of the carriages (22) and the right actuator (29) for adjusting the vertical position of the (23)).

Regarding claim 19, Moroney disclose a compensating arrangement for compensating for a calculated spring back effect resulting from elasticity or resilience of the blank from which the helical screw flight is formed (colms.11-12: control means to control the machine during the forming process to achieve the predetermine configuration) (col.9 lines 27-43: auto learning machine).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Moroney (US4827753A) in view of non-patent literature “Collet Set, first date available 08/19/2014”.

Reagding claims 17 and 18, Moroney disclose each one of the first head (fig.1: carrier (22)) and the second head (fig.1: (23)) a holder (fig.7: jaw (31) having a V-shaped configured to holding the part been processed (col.7 lines 45-57).

Moroney does not disclose the holder comprising an elongated body having opposed ends, a slot extending from one end towards and terminating short of the other end, the slot when viewed from said one end comprising opposed V-shaped sides terminating at spaced apart inner edges so as to provide for a gap or bight therebetween, the slot being configured so that one of the side sections of the blank extend through the slot and is held in the bight, the arrangement being such that it allows for uniform rotation of the side edge of the blank so that interference occurs.

Collet Set teaches a holder for a machine, comprising:
 an elongated body having opposed ends (see fig. below), 

the slot comprising opposed V-shaped sides terminating at spaced apart inner edges so as to provide for a gap or bight therebetween, the slot being configured so that one of the side sections of the blank extend through the slot and is held in the bight (see fig. below), 

it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Moroney to have  the holder comprising an elongated body having opposed ends, a slot extending from one end towards and terminating short of the other end, the slot when viewed from said one end comprising opposed V-shaped sides terminating at spaced apart inner edges so as to provide for a gap or bight therebetween, the slot being configured so that one of the side sections of the blank extend through the slot and is held in the bight, the arrangement being such that it allows for uniform rotation of the side edge of the blank so that interference occurs as taught by Collet Set in order to provide a an apparatus capable to process many parts with different shapes, because combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  






    PNG
    media_image1.png
    709
    830
    media_image1.png
    Greyscale
























Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224.  The examiner can normally be reached on 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A./Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725